DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s response to Office action was received on October 21, 2020.
In response to Applicant’s amendment of the claims, all of the claim objections from the previous Office action have been withdrawn.
In response to Applicant’s amendment of the claims, all of the indefiniteness claim rejections from the previous Office action have been correspondingly withdrawn.
In response to Applicant’s amendment of the claims, please note the new claim rejections under 35 U.S.C. 112, written description requirement.
In response to Applicant’s amendment of the claims, please note the new claim rejections under 35 U.S.C. 101, below in this Office action.
In response to Applicant’s amendment of the claims, the corresponding prior art claim rejections have been correspondingly amended, below in this Office action.
Regarding the 103 rejections, Applicant argues that the prior art fails to disclose “a processor configured to:  if determining that no destination slip image can be 
a.  Murphy discloses:  “a processor configured.”
b.  Murphy discloses:  “wherein the slip is a destination slip.”
c.  Gendreau discloses:  “determine a payment amount based on the destination code and the determined size of the package.”
d.  Dewey discloses:  “if determining that no slip image can be extracted from the image data, output an issuance request to the printing device, the issuance request including instructions to print a slip.”
e.  Tartal discloses:  “if determining that the package does not have a destination slip, output an issuance request to the payment device, the issuance request including instructions to print a destination slip indicating a destination code and perform a second payment processing based on the determined size of the package.”
The above disclosures are found in the references as follows, for example:
a.  Murphy discloses:  “a processor configured.”
For example, Murphy, paragraph [0100], states:  “The device body also includes a computer processor 114 which may be coupled to the various components of the device and/or to external systems or devices.”
b.  Murphy discloses:  “wherein the slip is a destination slip.”

c.  Gendreau discloses:  “determine a payment amount based on the destination code and the determined size of the package.”
For example, Gendreau, claim 9, states:  “A method for determining the least expensive shipping carrier for a parcel, comprising: preparing an invoice having bar coded information that includes at least one of a delivery destination, a delivery date, and a delivery mode of the parcel;  utilizing a bar code scanner to read the invoice and to input the information into a computer system;  measuring dimensions of the parcel to determine a volume of the parcel and inputting the dimensions into the computer system;  weighing the parcel and inputting the weight into the computer system; and selecting the least expensive shipping carrier for the parcel based on a search conducted by the computer system that utilizes the information, the dimensions, and the weight of the parcel.”  Since one would need to know what each carrier charges to determine which is least expensive, Gendreau discloses determining a payment amount for each carrier based on the destination code (here, the delivery destination information) and the determined size of the package (the dimensions and volume of the parcel).
d.  Dewey discloses:  “if determining that no slip image can be extracted from the image data, output an issuance request to the printing device, the issuance request including instructions to print a slip.”
For example, Dewey, paragraph [0030], states:
Based on either the distribution label message received from distribution controller 20 or on the label request message received from automated reader 24, control module 30 provides a label format message for each package 54 to labeler 26 via communication link 61. As described above, if the label type and identifier code portions of the label request message received from automated reader 24 indicate that no labels were identified, control module 30 provides a label format message to labeler 26 via a communication link 61 indicating that no labels were found and further causes conveyor system 22 to direct the corresponding package 54 to reserve/error area 66. In response to the label format message, labeler 26 prints and affixes a distribution label 70 to corresponding package 54 having a text message indicating that no label was found.

Thus, in Dewey, the reader is able to determine if it found no labels on a package, in which case it causes the output of a type of label to be placed on the package.  Therefore, Dewey discloses:  “if determining that no slip image can be extracted from the image data, output an issuance request to the printing device, the issuance request including instructions to print a slip.”
e.  Tartal discloses:  “if determining that the package does not have a destination slip, output an issuance request to the payment device, the issuance request including instructions to print a destination slip indicating a destination code and perform a second payment processing based on the determined size of the package.”
Tartal, Figure 4, and related portions of Tartal’s specification, are important for this particular disclosure.  Figure 4 is a flowsheet for package dropoff at Tartal’s system.  Figure 4 is described in paragraphs [0067]-[0084] of Tartal’s specification.  In discussing 
Moving through its description of Figure 4, Tartal, paragraph [0076], states:  “After the item size is determined in block 445, the method 400 continues to decision state 450, wherein the processor 310 determines whether valid payment is associated with the item.  The determination can be made based on factors including item information read from the label, the weight of the item, the size of the item, or any other available information.”  Therefore, payment processing in Tartal may be based on the determined size of the package.
Finally, Tartal, paragraph [0082], states:
If the user wishes to pay based on the notification at block 465, the method continues to block 470, where the smart drop box 100 receives payment from the user. If the item has a readable barcode or QR code, electronically stored item information associated with the barcode or QR code can be updated to reflect the payment, and the updated item information can be transmitted to the server 355. In some embodiments a new label may be applied to the item by the smart drop box 100 or may be printed by a printer 128 for application by the user. In some embodiments, the item may not have a label thereon, and a label can be printed for the user to affix to the item.

Note that, at this point, the description is with respect to the lower left side of Figure 4, near the end of the flowsheet.  Payment is made at block 470.  The immediately preceding quotation describes various label-related concepts tied to this payment step.  One of these is stated in the last sentence of that paragraph:  “In some embodiments, 
The combination
Using claim 1’s 103 rejection as an example, the Murphy reference provides a good foundation for the rejection.  With respect to the limitation at issue here, Murphy provides the processor and the slip being a destination slip.  Gendreau provides that a shipping payment amount may be based on both a destination code and a size of the package.  Dewey provides the details of an automated system which is able to recognize the lack of a label on a package, followed by printing a label for that package.  Finally, Tartal provides for, in the event that a package does not have a label, printing a label having a destination code for the package, in conjunction with payment processing based on the determined size of the package.  Examiner has provided valid rationales-to-combine in the rejection, according to the MPEP.  Therefore, together, the references disclose “a processor configured to:  if determining that no destination slip image can be extracted from the image data, output an issuance request to the payment device, the issuance request including instructions to print a destination slip indicating a destination 
Applicant’s arguments do not appear to consider that the reference disclosures may be taken in combination, in the way explained above, to disclose the limitation at issue here.  Therefore, Examiner does not find Applicant’s prior art arguments to be persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, both of these claims have been amended to include the feature of transmitting the determined size of the package to the package management server.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 11-15, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 11, Claim(s) 11 recite(s):
- determining a size of the package based on the image data;
- determining if a destination slip image can be extracted from the image data;
- if determining that the destination slip image can be extracted from the image data, extracting the destination slip image and outputting a payment request to a payment device, the payment request including an instruction to perform a payment processing based on the extracted destination slip image and the determined size of the package;
- if determining that no destination slip image can be extracted from the image data, outputting an issuance request, the issuance request including instructions to output a destination slip indicating a destination code and perform a second payment processing based on the destination code and the determined size of the package.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:

To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- generating image data corresponding to an image of a package captured by a camera; device; outputting by printing:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 12-15, 18, and 20, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same 
- outputting by displaying (claims 12-14);
- graphic user interface (GUI) to select (claim 14);
- outputting by transmitting (claim 18);
- server (claim 18).
Extra-solution Activity/Well-Understood, Routine, and Conventional:
- acquiring a weight measurement of the package (claim 15):  These element(s)/limitation(s) amount to mere insignificant extra-solution activity.  See MPEP 2106.05(g).  MPEP 2106.05(g) states:  “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.”  These particular element(s)/limitation(s) do not meaningfully limit the claim because “acquiring a weight measurement of the package” only amounts to typical, expected gathering of data for the shipping processing system to run and thus does not add a meaningful limitation to that system.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Examiner presents the following examples of activities that the courts have found to be insignificant extra-solution activity, as relevant to these particular element(s)/limitation(s):
Mere Data Gathering:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989).
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
Consulting and updating an activity log, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715, 112 USPQ2d 1750, 1754 (Fed. Cir. 2014). 
Determining the level of a biomarker in blood, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012). See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).
This claim limitation does not integrate the abstract idea into a practical application under Step 2A, Prong 2, because it is extra-solution activity.
The claim (here, claim 15) does not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “acquiring a weight measurement of the package” amounts to insignificant extra-solution activity, which does not provide an inventive concept.
If an examiner previously concludes under Step 2A that an additional element is insignificant extra-solution activity, the examiner should evaluate whether that additional element is more than what is well-understood, routine, and conventional in the field, in step 2B.  Examiner addresses below why that element was well-understood, routine, and conventional in the field:
- acquiring a weight measurement of the package:  See Rapp, US 20060054335 A1, paragraph [0002], which states:  “Industrial scales and load cells are used in a wide variety of industrial applications. Industrial scales and load cells range in size from large units for weighing pallets of products, work station scales for weighing individual product or products in a single package, to portable scales used for quality control purposes. Typically, industrial scales and load cells utilize a remote controller, comprising control electronics disposed in a housing. An electrical signal is transmitted from the scale or load cell to the controller. Among other features, the controller includes a display to display the weight of an item being 
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 20 merely adds further detail to the image data.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 11-15, 18, and 20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 11, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy, US 20140351073 A1, in view of Tartal, US 20180046978 A1, in further view of Gendreau, US 20010034608 A1, in further view of Dewey, US 20110288896 A1.
As per Claims 1 and 11, Murphy discloses:
- a package measurement apparatus (Figure 1A; paragraphs [0008]-[0009]; paragraph [0081]; paragraph [0102] (“The support arm 116 also includes an ultrasonic transducer rangefinder 122 which operates to capture one or more dimensions of package 106 placed on the glass surface 104 (e.g. the height dimension as shown in FIGS. 1b and 1c).”); claim 65);
- a housing including a package support portion (Figure 1A; paragraph [0028] (“Some embodiments include an integrated housing including the receiving surface and processor.”); paragraph [0029]; paragraph [0064]; paragraph [0066]; paragraph [0081]; paragraph [0098] (“Referring to the cutaway view of FIG. 1a, the device body 102 (also referred to herein as "main enclosure") includes a transparent tempered glass surface 104 for receiving a package 106 (shown in FIGS. 1b and 1c).  Load cells 108 (e.g. solid state load cells) are located at the corners of the glass surface and provide weight information for items placed on the surface 104.”); paragraph [0099]; paragraph [0100]; paragraph [0101]; paragraph [0102]);
- a panel display mounted on the housing (Figure 1A; paragraph [0029]; paragraphs [0065]-[0066]; paragraph [0102] (“The support arm 116 includes control buttons 118 (e.g. power control, 
- a camera positioned to capture an image of a package supported on the package support portion and configured to generate image data corresponding to the captured image (paragraph [0011] (“at least one video camera which generates a video signal indicative of an image of the package on the receiving surface”); paragraphs [0023]-[0025]);
- a processor configured (Figure 1A; paragraph [0100] (“The device body also includes a computer processor 114 which may be coupled to the various components of the device and/or to external systems or devices.”));
- receive the generated image data (paragraph [0009]; paragraph [0011]; paragraph [0012] (“In some embodiments, the dimension capture module produces, in response to the video signal, dimension data indicative of the size of the package along two axes lying in a plane substantially parallel to the receiving surface, and produces, in response to the range finder signal, dimension data indicative of the size of the package along an axis transverse to the plane.”); paragraph [0042]; paragraph [0043]; paragraph [0044]);
- determine a size of the package based on the image data (paragraph [0009]; paragraph [0011]; paragraph [0012] (“In some embodiments, the dimension capture module produces, in response to the video signal, dimension data indicative of the size of the package along two axes lying in a plane substantially parallel to the receiving surface, and produces, in response to the range finder signal, dimension data indicative of the size of the package along an axis transverse to the plane.”); paragraph [0042]; paragraph [0043]; paragraph [0044]);
- determine if a destination slip image can be extracted from the image data (paragraph [0011] (“In some embodiments, the processor further includes a recognition module which produces, in response to the video signal, character data indicative of one or more characters present on the package.”); paragraph [0033] (“In some embodiments, the data indicative of one or more characters present on the package include data indicative of at least one chosen from the group consisting of: an alphanumeric character, a symbol, a postal code, a post mark, a bar code, and a two dimensional bar code.”); paragraph [0042]; paragraph [0136] (“In typical applications, the enrollment device 100 detects the presence of a package and captures an image of at least a portion of the package.  The image is processed to derive information from the package (e.g. from mailing labels or printed markings) including: printed address/destination info, sending identification information, postal markings, and other information such as proprietary barcode information.”); paragraph [0170]; paragraph [0191]);
- wherein the slip is a destination slip (paragraph [0011] (“In some embodiments, the processor further includes a recognition module which produces, in response to the video signal, character data indicative of one or more characters present on the package.”); paragraph [0033] (“In some embodiments, the data indicative of one or more characters present on the package include data indicative of at least one chosen from the group consisting of: an alphanumeric character, a symbol, a postal code, a post mark, a bar code, and a two dimensional bar code.”); paragraph [0042]; paragraph [0136] (“In typical applications, the enrollment device 100 detects the presence of a package and captures an image of at least a portion of the package.  The image is processed to derive information from the package (e.g. from mailing labels or printed markings) including: printed address/destination info, sending identification information, postal markings, and other information such as proprietary barcode information.”); paragraph [0170]; paragraph [0191]);
- a package processing method (paragraph [0035]).
Murphy fails to disclose wherein the panel display mounted on the housing is a touch panel display.  However, Murphy does disclose a display being a touch panel display (paragraph [0225] (“As shown in FIGS. 15a, 15b, and 15c, these options may be organized and presented (e.g. to a customer or salesperson) in a convenient fashion using, for example, a touch screen interface.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murphy such that the panel display mounted on the housing is a touch panel display; in doing so, a display would be a touch panel display, as disclosed by Murphy.  Motivation for the modification is provided by Murphy in that a touch panel display may be used to organize and present options in a convenient fashion (paragraph [0225]).
The modified Murphy fails to disclose if determining that the slip image can be extracted from the image data, extract the slip image and output a payment request to a payment device, the payment 
The modified Murphy fails to disclose if determining that the destination slip image can be extracted from the image data, extract the destination slip image and determine a payment amount based on information included in the extracted destination slip image and the determined size of the package; determine a payment amount based on the destination code and the determined size of the package.  Gendreau discloses if determining that the destination slip image can be extracted from the image data, extract the destination slip image and determine a payment amount based on information included in the extracted destination slip image and the determined size of the package (paragraph [0021] (“The invoice or invoice label (or at least associating computer readable information with the parcel via an associated order request) has bar coded information that includes at least one of a delivery destination, a delivery date, and a delivery mode of the parcel.”); claim 9 (“A method for determining the least expensive shipping carrier for a parcel, comprising: preparing an invoice having bar coded information that includes at least one of a delivery destination, a delivery date, and a delivery mode of the parcel;  utilizing a bar code scanner to read the invoice and to input the information into a computer system;  measuring dimensions of the parcel to determine a volume of the parcel and inputting the dimensions into the computer system;  weighing the parcel and inputting the weight into the computer system; and selecting the least expensive shipping carrier for the parcel based on a search conducted by the computer system that utilizes the information, the dimensions, and the weight of the parcel.”)); determine a payment amount based on the destination code and the determined size of the package (paragraph [0021] (“The invoice or invoice label (or at least associating computer readable information with the parcel via an associated order request) has bar coded information that includes at least one of a delivery destination, a delivery date, and a delivery mode of the parcel.”); claim 9 (“A method for determining the least expensive shipping carrier for a parcel, comprising: preparing an invoice having bar coded information that includes at least one of a delivery destination, a delivery date, and a delivery mode of the parcel;  utilizing a bar code scanner to read the invoice and to input the information into a computer system;  measuring dimensions of the parcel to determine a volume of the parcel and inputting the dimensions into the computer system;  weighing the parcel and inputting the weight into the computer system; and selecting the least expensive shipping carrier for the parcel based on a search conducted by the computer system that utilizes the information, the dimensions, and the weight of the parcel.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
The modified Murphy fails to disclose if determining that no slip image can be extracted from the image data, output an issuance request to the printing device, the issuance request including instructions to print a slip.  Dewey discloses if determining that no slip image can be extracted from the image data, output an issuance request to the printing device, the issuance request including instructions to print a slip (paragraphs [0025]-[0026]; paragraph [0030]; paragraphs [0035]-[0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Murphy such that if determining that no slip image can be extracted from the image data, the invention outputs an issuance request to the printing device, the issuance request including instructions to print a slip, as disclosed by Dewey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Murphy fails to disclose if determining that the package does not have a destination slip, output an issuance request to the payment device, the issuance request including instructions to print a destination slip indicating a destination code and perform a second payment processing based on the determined size of the package.  Tartal further discloses if determining that the package does not have a destination slip, output an issuance request to the payment device, the issuance request including instructions to print a destination slip indicating a destination code and perform a second payment processing based on the determined size of the package (Figure 4; paragraph [0074] (“The label can include a barcode, QR code, or other optically readable information medium, and can include item information such as the identity of the sender, return address, shipping address, identity of the addressee, desired shipping service, and/or the amount of postage paid to ship the item.”); paragraph [0076] (“After the item size is determined in block 445, the method 400 continues to decision state 450, wherein the processor 310 determines whether valid payment is associated with the item.  The determination can be made based on factors including item information read from the label, the weight of the item, the size of the item, or any other available information.”); paragraph [0082] (“In some embodiments, the item may not have a label thereon, and a label can be printed for the user to affix to the item.”); payment and label printing may wait until 470 on Figure 4; label may include destination information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Murphy such that if determining that the package does not have a destination slip, the invention outputs an issuance request to the payment device, the issuance request including instructions to print a destination slip indicating a destination code and perform a second payment processing based on the determined size of the package, as disclosed by Tartal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 2, Murphy further discloses wherein the housing includes a first surface in which the package support portion is provided and a second surface in which the panel display is mounted (Figure 1A; paragraph [0028]; paragraph [0029]; paragraph [0064]; paragraph [0065]; paragraph [0066]; paragraph [0081]; paragraph [0098]; paragraph [0099]; paragraph [0100]; paragraph [0101]; paragraph [0102]; paragraph [0229]).

As per Claims 7 and 15, Murphy further discloses a weight measurement instrument configured to acquire a weight measurement of the package positioned on the package support portion (Figure 1A; 
The modified Murphy fails to disclose wherein the issuance request instructs the second payment processing also based on the weight measurement.  Tartal further discloses wherein the issuance request instructs the second payment processing also based on the weight measurement (Figure 4; paragraph [0074]; paragraph [0076] (“After the item size is determined in block 445, the method 400 continues to decision state 450, wherein the processor 310 determines whether valid payment is associated with the item.  The determination can be made based on factors including item information read from the label, the weight of the item, the size of the item, or any other available information.”); paragraph [0082] (“In some embodiments, the item may not have a label thereon, and a label can be printed for the user to affix to the item.”); payment and label printing may wait until 470 on Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Murphy such that the issuance request instructs the second payment processing also based on the weight measurement, as disclosed by Tartal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 20, Murphy further discloses wherein the generated image data is three-dimensional image data that includes depth-direction information (paragraph [0042]; paragraph [0043]; paragraph [0044]).

Claims 3-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Tartal in further view of Gendreau in further view of Dewey in further view of Yamada, US 20070297008 A1.
As per Claim 3, Murphy further discloses wherein labels are destination slips on the packages (paragraph [0011] (“In some embodiments, the processor further includes a recognition module which produces, in response to the video signal, character data indicative of one or more characters present on the package.”); paragraph [0033] (“In some embodiments, the data indicative of one or more characters present on the package include data indicative of at least one chosen from the group consisting of: an alphanumeric character, a symbol, a postal code, a post mark, a bar code, and a two dimensional bar code.”); paragraph [0042]; paragraph [0125]; paragraph [0136] (“In typical applications, the enrollment device 100 detects the presence of a package and captures an image of at least a portion of the package.  The image is processed to derive information from the package (e.g. from mailing labels or printed markings) including: printed address/destination info, sending identification information, postal markings, and other information such as proprietary barcode information.”); paragraph [0170]; paragraph [0191]).
The modified Murphy fails to disclose determining there is no label on the item if no label image can be extracted from the image data.  Dewey further discloses determining there is no label on the item if no label image can be extracted from the image data (paragraphs [0025]-[0026]; paragraph [0030]; paragraphs [0035]-[0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Murphy such that the invention determines there is no label on the item if no label image can be extracted from the image data, as disclosed by Dewey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Murphy fails to disclose wherein the processor is further configured to, if there is no label on the item, generate a notification that no label is on the item.  Yamada discloses wherein the processor is further configured to, if there is no label on the item, generate a notification that no label is on 

As per Claim 4, Murphy further discloses wherein the panel display is a touch panel display (paragraph [0225]).
The modified Murphy fails to disclose wherein the notification is displayed on the panel display.  Yamada further discloses wherein the notification is displayed on the panel display (paragraph [0034]; paragraphs [0043]-[0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Murphy such that the notification is displayed on the panel display, as disclosed by Yamada, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 5, the modified Murphy fails to disclose wherein: the processor is further configured to, if the destination slip image can be extracted from the image data: after extracting the destination slip image from the image data, determine whether complete slip information can be determined from the extracted destination slip image; if determining that the complete slip information cannot be determined from the extracted destination slip image, cause the touch panel display to display a notification that slip information is incomplete; and if determining that the complete slip information can be determined from the extracted destination slip image, output the payment request to the payment device.  Tartal further discloses wherein: the processor is further configured to, if the destination slip image can be extracted from the image data: after extracting the destination slip image from the image data, determine whether complete slip information can be determined from the extracted destination slip image; if determining that the complete slip information cannot be determined from the extracted destination slip image, cause the touch panel display to display a notification that slip information is incomplete; and if determining that the complete slip information can be determined from the extracted destination slip image, output the payment request to the payment device (paragraph [0044]; paragraphs [0067]-[0084]; paragraph [0089]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Murphy such that the processor is further configured to, if the destination slip image can be extracted from the image data: after extracting the destination slip image from the image data, determine whether complete slip information can be determined from the extracted destination slip image; if determining that the complete slip information cannot be determined from the extracted destination slip image, cause the touch panel display to display a notification that slip information is incomplete; and if determining that the complete slip information can be determined from the extracted destination slip image, output the payment request to the payment device, as disclosed by Tartal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12, Murphy further discloses wherein labels are destination slips on the packages (paragraph [0011] (“In some embodiments, the processor further includes a recognition module which produces, in response to the video signal, character data indicative of one or more characters present on the package.”); paragraph [0033] (“In some embodiments, the data indicative of one or more characters present on the package include data indicative of at least one chosen from the group consisting of: an alphanumeric character, a symbol, a postal code, a post mark, a bar code, and a two dimensional bar code.”); paragraph [0042]; paragraph [0125]; paragraph [0136] (“In typical applications, the enrollment 
The modified Murphy fails to disclose determining there is no label on the item if no label image can be extracted from the image data.  Dewey further discloses determining there is no label on the item if no label image can be extracted from the image data (paragraphs [0025]-[0026]; paragraph [0030]; paragraphs [0035]-[0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Murphy such that the invention determines there is no label on the item if no label image can be extracted from the image data, as disclosed by Dewey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Murphy fails to disclose if there is no label on the item, display a notification that no label is on the item.  Yamada discloses if there is no label on the item, display a notification that no label is on the item (paragraph [0034]; paragraphs [0043]-[0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Murphy such that if there is no label on the item, the invention displays a notification that no label is on the item, as disclosed by Yamada, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 13, the modified Murphy fails to disclose if the destination slip image can be extracted from the image data: after extracting the destination slip image from the image data, determine whether complete slip information can be determined from the extracted destination slip image; if determining that the complete slip information cannot be determined from the extracted destination slip image, displaying a notification that slip information is incomplete; and if determining that the complete slip information can be determined from the extracted destination slip image, output the payment request to the payment device.  Tartal further discloses if the destination slip image can be extracted from the image data: after extracting the destination slip image from the image data, determine whether complete slip information can be determined from the extracted destination slip image; if determining that the complete slip information cannot be determined from the extracted destination slip image, displaying a notification that slip information is incomplete; and if determining that the complete slip information can be determined from the extracted destination slip image, output the payment request to the payment device (paragraph [0044]; paragraphs [0067]-[0084]; paragraph [0089]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Murphy such that if the destination slip image can be extracted from the image data: after extracting the destination slip image from the image data, the invention determines whether complete slip information can be determined from the extracted destination slip image; if determining that the complete slip information cannot be determined from the extracted destination slip image, the invention displays a notification that slip information is incomplete; and if determining that the complete slip information can be determined from the extracted destination slip image, the invention outputs the payment request to the payment device, as disclosed by Tartal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Tartal in further view of Gendreau in further view of Dewey in further view of Yamada in further view of Ramsden, US 20080133372 A1.
As per Claim 6, the modified Murphy fails to disclose an error situation in which no slip image can be extracted from the image data.  Dewey further discloses an error situation in which no slip image can be extracted from the image data (paragraphs [0025]-[0026]; paragraph [0030]; paragraphs [0035]-[0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Murphy such that the invention includes an error situation in which no slip image can be extracted from the image data, as disclosed by Dewey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Murphy fails to disclose in an error situation in which the complete slip information cannot be determined from the extracted slip image, the processor controls the touch panel display to display a graphic user interface (GUI) to select whether to issue the slip using the payment device.  Tartal further discloses in an error situation in which the complete slip information cannot be determined from the extracted slip image, the processor controls the touch panel display to display a graphic user interface (GUI) to select whether to issue the slip using the payment device (Figure 4; paragraph [0044]; paragraphs [0067]-[0084]; paragraph [0089]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Murphy such that in an error situation in which the complete slip information cannot be determined from the extracted slip image, the processor controls the touch panel display to display a graphic user interface (GUI) to select whether to issue the slip using the payment device, as disclosed by Tartal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Murphy fails to disclose wherein: if an error situation exists, the processor controls the touch panel display to display a graphic user interface (GUI) to select whether to end processing.  Ramsden discloses wherein: if an error situation exists, the processor controls the touch panel display to display a graphic user interface (GUI) to select whether to end processing (paragraph [0102]; paragraph [0103]; paragraph [0106]; paragraph [0111]; paragraphs [0127]-[0128]; paragraph [0134]; paragraph [0135]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Murphy such that if an error situation exists, the processor controls the touch panel display to display a graphic user interface (GUI) to select whether to end processing, as disclosed by Ramsden, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, the modified Murphy fails to disclose an error situation in which no slip image can be extracted from the image data.  Dewey further discloses an error situation in which no slip image can be extracted from the image data (paragraphs [0025]-[0026]; paragraph [0030]; paragraphs [0035]-[0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Murphy such that the invention includes an error situation in which no slip image can be extracted from the image data, as disclosed by Dewey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The modified Murphy fails to disclose wherein: if an error situation exists, displaying a graphic user interface (GUI) to select whether to end processing.  Ramsden discloses wherein: if an error situation exists, displaying a graphic user interface (GUI) to select whether to end processing (paragraph [0102]; paragraph [0103]; paragraph [0106]; paragraph [0111]; paragraphs [0127]-[0128]; paragraph [0134]; paragraph [0135]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Murphy such that if an error situation exists, the invention displays a graphic user interface (GUI) to select whether to end processing, as disclosed by Ramsden, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Tartal in further view of Gendreau in further view of Dewey in further view of Kovach, US 20180004682 A1.
As per Claims 10 and 18, the modified Murphy fails to disclose a communication interface configured to communicate with a package management server, wherein the processor is further configured to transmit, to the package management server, a package code assigned to the package, and the determined size of the package.  Tartal further discloses a communication interface configured to communicate with a package management server, wherein the processor is further configured to transmit, to the package management server, a package code assigned to the package, and the determined size of the package (paragraph [0008]; paragraph [0045]; paragraph [0049]; paragraph [0064]; paragraph [0065]; paragraph [0075]; paragraph [0076]; paragraph [0082]; paragraphs [0090]-[0091]; paragraph [0093]; paragraph [0097]; paragraphs [0107]-[0108]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Murphy such that the invention includes a communication interface configured to communicate with a package management server, wherein the processor is further configured to transmit, to the package management server, a package code assigned to the package, and the determined size of the package, as disclosed by Tartal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Murphy fails to disclose transmit, to the package management server, the generated image data.  Kovach discloses transmit, to the package management server, the generated image data (paragraph [0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Murphy such that the invention transmits, to the package management server, the generated image data, as disclosed by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Cooper, US 20080172313 A1 (billing system and method for determining transportation charges for packages);
b.  Tammattabattula, US 20170116571 A1 (multifunctional self-service shipping and mail processing system).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






nhe